829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darwin Watson BALES, Plaintiff-Appellant,v.SECRETARY OF the NAVY, Defendant-Appellee.
No. 87-2060
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided September 3, 1987.

Darwin Watson Bales, appellant pro se.
John F. Kane and Henry E. Hudson, Office of the United States Attorney, David E. Kirkpatrick, Counsel, Naval Air Rework Facility, for appellee.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this case for failure to exhaust administrative remedies is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bales v. Secretary of the Navy, C/A No. 86-0700 (E.D. Va., Feb. 20, 1987).


2
AFFIRMED.